Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 16-cv-81871-KAM

   LAN LI, et al.,

          Plaintiffs,

   v.

   JOSEPH WALSH, et al.,

         Defendants.
   _____________________________________/

        DEFENDANTS ROBERT MATTHEWS’S AND MARIA MATTHEWS’S MOTION
        TO DISMISS KK-PB FINANCIAL, LLC’S SECOND AMENDED CROSS-CLAIMS

          Defendants Robert Matthews and Maria Matthews, pursuant to Fed. R. Civ. P. 12(b)(6),

   file this motion to dismiss defendant KK-PB Financial, LLC’s (“KK-PB”) Second Amended

   Crossclaim [DE 464].

   I.     SUMMARY OF ARGUMENT

          The Court has twice previously dismissed KK-PB’s crossclaims against Robert Matthews

   (for fraudulent inducement, fraudulent misrepresentations, civil conspiracy with Leslie Evans,

   and civil conspiracy with Maria Matthews) and KK-PB’s crossclaims against Maria Matthews

   (civil conspiracy with Robert Matthews and aiding and abetting fraud) because the allegations

   were conclusory and did not meet Rule 9(b)’s heightened pleading standard for claims based

   upon an alleged fraud. DE 409 and DE 449. In particular, the allegations in both the original

   Crossclaim and in the First Amended Crossclaim did not sufficiently allege, beyond conclusions,

   that Maria Matthews knew about the alleged fraud or that she supplied substantial assistance to

   to advance the alleged fraud. DE 409 at pp. 5 and 6 and DE 449 at p. 4.

          The amended allegations of the Second Amended Crossclaim in support of the

   crossclaims against Maria Matthews for civil conspiracy (Count IV) and aiding abetting fraud
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 2 of 15



   (Count V) merely add allegations that Maria Matthews (and her children) were the beneficial

   owners of 160 Royal Palm, LLC to the previous conclusory allegations that the Court previously

   found lacking. The amended allegations remain insufficient to meet Rule 9(b)’s heightened

   pleading standard because they fail to adequately allege – beyond mere conclusions - that Maria

   Matthews knew about the alleged fraud at issue or that she supplied substantial assistance to

   Robert Matthews to advanced the alleged fraud at issue.

           KK-PB also attaches as Exhibit E a plea agreement that Maria Matthews entered into

   with the United States in April of this year regarding a claim for tax evasion for failing to pay an

   outstanding tax liability with proceeds from a loan secured by a residential property in

   Connecticut. The substance of the plea agreement adds nothing to KK-PB’s conclusory

   allegations that Maria Matthews knowingly aided and abetted and conspired to defraud KK-PB.

   As a result, counts IV and V of the Second Amended Crossclaim against Maria Matthews should

   be dismissed, now with prejudice, for the same reasons the Court previously dismissed those

   crossclaims twice before.

           As to the cross claims against Robert Matthews, the Court (again) did not give KK-PB

   leave to re-file crossclaims against Robert Matthews because claims against Robert Matthews,

   other than plaintiff’s claims against Robert Matthews, are stayed.1 Accordingly, counts I, II, and

   III of the Second Amended Crossclaim should be stricken.

   II.     PLEADING STANDARD

           A court should dismiss a complaint when its allegations fail to state a claim upon which

   relief can be granted. Fed. R. Civ. P. 12(b)(6). The complaint must allege “sufficient factual



   1
    On October 17, 218, the Court stayed this action against Robert Matthews pursuant to section 362 of the United
   States Bankruptcy Code, 11 U.S.C. § 362. [DE 376]. That order, however, did not lift the stay as to any other
   parties. [DE 409] at p. 2 n. 2

                                                           2
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 3 of 15



   matter, accepted as true, to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal, 556

   U.S. 662, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “A claim has facial plausibility when the pleaded factual content allows the court to

   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 1940

   (citing Twombly, 550 U.S. at 556). A court should not accept “threadbare recitals of a cause of

   action’s elements, supported by mere conclusory statements . . . .” Id. “Conclusory allegations,

   unwarranted deductions of facts or legal conclusions masquerading as facts will not prevent

   dismissal under Rule 12(b)(6).” N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., 2011 U.S.

   Dist. LEXIS 119658, *3 (M.D. Fla. Oct. 17, 2011) (citation omitted). Allegations that are mere

   conclusions are not entitled to the assumption of truth.” Id. In considering a motion to dismiss

   brought under Federal Rule of Civil Procedure 12(b)(6), a court limits its “consideration to the

   well-pleaded factual allegations, documents central to or referenced in the complaint, and matters

   judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

   Collective references are “only permissible if Defendants and the Court can ascertain which

   Defendants are alleged to have engaged in what wrongdoing.” Oginsky v. Paragon Properties of

   Costa Rica LLC, 784 F. Supp. 2d 1353, 1362 (S.D. Fla. 2011).

          Fed. R. Civ. P. 9(b)’s heightened pleading standard requires that “[i]n alleging fraud or

   mistake, a party must state with particularity the circumstances constituting fraud or mistake.

   Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010). Under Rule 9(b), a

   plaintiff must allege: (1) the precise statements, documents, or misrepresentations made; (2) the

   time, place, and person responsible for the statement; (3) the content and the manner in which

   these statements misled the plaintiff; and (4) what the defendants gained by the alleged fraud.




                                                   3
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 4 of 15



   Ray, 126 F.Supp.3d 1336, citing Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,

   1380-81 (11th Cir. 1997).

   III.   ARGUMENT

   A.     The Court twice previously dismissed the claims against Robert Matthews, Counts
          I, II, and III, and did not provide KK-PB with leave to re-file the crossclaims
          against Robert Matthews.

          The Court’s Orders [DE 409 and 449] granting Robert Matthews’s and Maria Matthews’s

   motion to dismiss KK-PB’s crossclaims dismissed and struck the claims against Robert

   Matthews, counts I, II, and III because those claims are stayed against Robert Matthews. DE 409

   at 2 n. 2 and DE 449 at 5. The Court did not give KK-PB leave to re-file crossclaims against

   Robert Matthews. DE 409 at 6 and DE 449 at 5. Accordingly, counts I, II, and III of the Second

   Amended Counterclaim should be stricken (again).

   B.     KK-PB fails to state a claim for civil conspiracy against and Maria Matthews
          (Count IV).

          To maintain an action for civil conspiracy, a plaintiff must establish: (1) an agreement

   between two or more parties; (2) to do an unlawful act or to do a lawful act by unlawful means;

   (3) the doing of some overt act in pursuance of the conspiracy; and (4) damage to plaintiff as a

   result of the acts done under the conspiracy. Raimi v. Fulong, 702 So.2d 1272, 1284 (Fla. 3d

   DCA 1997). “An action for civil conspiracy must be premised on an underlying tort or cause of

   action.” Liappas v. Augoustis, 47 So.2d 582, 582 (Fla. 1950); see also Yaralli v. Am.

   Reprographics Co., LLC, 165 So.3 d 785, 789 (Fla. 4th DCA 2015)(“a cause of action for civil

   conspiracy requires an actionable underlying tort or wrong”). Where a civil conspiracy claim is

   based on fraud, the heightened pleading standards in Rule 9(b) apply. Begualg Inv. Mgmt. Inc. v.

   Four Seasons Hotel Ltd., 2011 WL 4434891, at *6 (S.D. Fla. Sept. 23, 2011). “A complaint may

   justifiably be dismissed because of the conclusory, vague and general nature of the allegations of


                                                   4
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 5 of 15



   conspiracy.” In re Chiquita Brands Int’L, Inc. Alien Tort Statute & Sh’holder Derivative Litig.,

   690 F. Supp.2d 1296, 1311 (S.D. Fla. 2010).

          The Court dismissed KK-PB’s original crossclaim for civil conspiracy against Maria

   Matthews because it failed to comply with Rule 9(b)’s particularity requirement, citing American

   United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1067068 (11th Cir. 2007)(“where a conspiracy

   claim alleges that two or more parties agreed to commit fraud, the plaintiffs must plead this act

   with specificity” and an “aiding and abetting claim” must conform to Rule 9(b)). In particular,

   the Court held that KK-PB’s crossclaims, which alleged that Robert Matthews and Maria

   Matthews conspired to take monies that were supposed to pay KK-PB’s promissory note and

   instead used those monies to purchase a yacht and pay their personal expenses, were conclusory

   and insufficient, stating “[s]imply alleging that there was an agreement to take money for

   personal expenses is insufficient to allege a conspiracy.” DE 409 at 6, citing In re Chiquita

   Brands Int’l, Inc., 690 F. Supp.2d at 1311.

          The Court dismissed KK-PB’s amended cross claim for civil conspiracy and aiding and

   abetting fraud because “they suffer from the same pleading infirmaties as the prior pleading;

   namely, the failure to plead with particularity as required by Rule 9(b) of the Federal Rules of

   Civil Procedure.” DE 449 at 3-4.

          In an effort to avoid the same outcome, KK-PB adds a section, containing paragraphs 25

   – 27, regarding a plea agreement that Robert Matthews entered into on April 25, 2019, which is

   attached as Exhibit D, and a plea agreement that Maria Matthews entered into on April 25, 2019,

   attached as Exhibit E, regarding a claim for tax evasion against her for failing to pay an

   outstanding tax liability with proceeds from a loan secured by a residential property in




                                                  5
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 6 of 15



   Connecticut, the proceeds of which were disbursed to an account of Mirabia LLC for personal

   expenses. See Second Amended Complaint, Exhibit E, p. 9.

           In addition, KK-PB adds a section, containing paragraphs 28 – 37, regarding excerpts

   from deposition testimony of Robert Matthews in which he stated that he asked his brother,

   Gerry Matthews, to acquire and hold 99% of the membership interest of Palm House, LLC

   (which in turn owned 100% of 160 Royal Palm, LLC – the entity that held title to the Palm

   House Hotel property) for the benefit of Maria Matthews and her children. See Second Amended

   Complaint, Exhibit F, pp. 34, 35, and 37.

           The only additions KK-PB makes to the specific allegations in Count IV in support of its

   amended crossclaim for civil conspiracy against Maria Matthews are the following allegations,

   shown in bold italics:

                                               Count IV
                    Civil Conspiracy against Robert V. Matthews and Maria Matthews

           57.      KK-PB incorporates by reference and reallleges paragraphs 1-24 above.

           58.2 On or about August 30, 2013, both Robert Matthews and on information
           and belief, Maria Matthews, the beneficial owner of the Palm House Hotel
           member units, had knowledge of the financial obligations of 160 Royal Palm,
           LLC on the Note given to KK-PB, and on information and belief, in furtherance
           of the conspiracy between her husband, Robert V. Matthews and Maria
           Matthews, directed and diverted money from the Evans Trust Account, intended
           to pay on the Note, for the personal benefit of Maria Matthews, as the beneficial
           owner of the Palm House Hotel member units.

           59.3 On information and belief, the Evans Trust Account, Exhibit C, at the
           direction of co-conspirator Robert Matthews, received monies and made
           distributions to and for the benefit of Maria Matthews, the beneficial owner of
           the Palm House Hotel member units, the date and amounts of which are set forth
           in Exhibit C.


   2
     The allegations of paragraph 58 of the Second Amended Crossclaims against Maria Matthews are contained
   paragraph 45 of the First Amended Crossclaims against Maria Matthews [DE413]
   3
     The allegations of paragraph 59 of the Second Amended Crossclaims against Maria Matthews are contained
   paragraph 46 of the First Amended Crossclaims against Maria Matthews [DE413]

                                                         6
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 7 of 15



           60.4 On information and belief, acting in concert, Robert V. Matthews and
           Maria S. Matthews, beneficial owner of the Palm House Hotel member units,
           conspired and unlawfully took and used monies which were to pay the Note and
           purchased the 151-foot Vessel, the Alibi and paid their personal expenses and the
           delinquent Deutsch Bank mortgage on the Casa Bendita mansion, owned by
           Robert V. Matthews and resided in by the Matthews on the dates and in the
           amounts set forth in Exhibit C.

           61.5 In reliance upon the allegations in the Alibi Complaint, Robert V.
           Matthews and Maris S. Matthews were the beneficial owners of the Vessel, the
           Alibi.

           62.6 In reliance upon the allegations in paragraph 2 of the Indictment, and
           Robert Matthews’ deposition testimony that Maria Matthews was the beneficial
           owner of the Palm House Hotel Member Units, and on information and belief,
           money which was used to purchase the Palm House Hotel Property and therefore
           pay on the Note, was unlawfully and illegally taken by Robert V. Matthews, for
           the benefit of Maria S. Matthews, to purchase the Vessel, the Alibi, and to pay on
           March 4, 2014, the Deutsch Bank Mortgage on the personal residence of Robert
           Matthews and Maria Matthews, as set forth in Exhibit C, for the personal
           financial benefit of its’ beneficial owners, Robert V. Matthews and Maris S.
           Matthews, all in pursuance of the conspiracy between Robert V. Matthews and
           Maria S. Matthews.

           63.7 On information and belief, in 2014, Robert V. Matthews and Maria S.
           Matthews, as beneficial owner of the Palm House Hotel member units, knowing
           the obligation owing on the Note, conspired to obtain $5.5 Million from Joseph
           Walsh which the Matthews intended and did use to pay on the Deutsch Bank loan
           on the Casa Bendita mansion to take the mansion out of foreclosure, which Maria
           Matthews, as beneficial owner of the Member Units of 160 Royal Palm, knew
           should have been paid on the Note.

           64.8 The action of co-conspirators Robert V. Matthews and Maria S. Matthews,
           as beneficial owner of the Palm House Hotel member units, of directing, taking
           and receiving money, in the amounts and on the dates, as set forth in Exhibit C,
           from the Evans Trust Account assets, were to pay the Note, caused damage to


   4
     The allegations in paragraph 60 of the Second Amended Crossclaims against Maria Matthews are contained in
   paragraph 47 of the First Amended Crossclaims against Maria Matthews [DE 413].
   5
     The allegations in paragraph 61 of the Second Amended Crossclaims against Maria Matthews are contained in
   paragraph 48 of the First Amended Crossclaims against Maria Matthews [DE 413].
   6
     The allegations in paragraph 62 of the Second Amended Crossclaims against Maria Matthews are contained in
   paragraph 49 of the First Amended Crossclaims against Maria Matthews [DE 413].
   7
     The allegations in paragraph 63 of the Second Amended Crossclaims against Maria Matthews are contained in
   paragraph 50 of the First Amended Crossclaims against Maria Matthews [DE 413].
   8
     The allegations in paragraph 64 of the Second Amended Crossclaims against Maria Matthews are contained in
   paragraph 51 of the First Amended Crossclaims against Maria Matthews [DE 413].

                                                          7
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 8 of 15



           KK-PB in that the Note went into default and KK-PB is owed in excess of
           $35,000,000.00, plus additional interest, fees and costs.

           65.9 KK-PB did not discover the existence, nature and extent of the conspiracy
           between Robert V. Matthews and Maria S. Matthews until the Indictment was
           issued and the SEC Complaint filed and Robert Matthews entered his guilty plea.

           The additional allegations simply add allegations that Maria Matthews was the beneficial

   owner of 99% of Palm House, LLC to the conclusory allegations that the Court has twice

   previously determined were insufficient to state a claim for civil conspiracy. KK-PB does not

   allege, other than in conclusory fashion, an agreement between Robert Matthews and Maria

   Matthews to harm KK-PB. Nor does KK-PB allege, other than in conclusory fashion, an

   agreement between Robert Matthews and Maria Matthews whereby they “unlawfully took and

   used monies which were to pay the Note” as alleged in paragraph 60 of the Second Amended

   Crossclaim or “to obtain $5.5 Million from Joseph Walsh” as alleged in paragraph 63 of the

   Second Amended Crossclaim. See Pierson v. Orlando Regional Healthcare Systems, Inc., 2010

   WL 1408391, at *23 (M.D. Fla. April 6, 2010)(dismissing claim for civil conspiracy claim;

   “[c]onclusory allegations of an agreement are not sufficient to state a cause of action for

   conspiracy”), citing MedTech Prods. Inc. v. Ranir, LLC, 596 F.Supp.2d 778, 795 (S.D.N.Y.

   2008)(finding civil conspiracy claim insufficiently pleaded under Rule 8 standard where the

   complaint “merely concludes that an agreement [among the defendants] existed without any

   factual basis to make the allegation plausible”).

           While KK-PB alleges that the money that was to be used to purchase the Palm House

   Hotel Property and to pay KK-PB’s Note was unlawfully and illegally taken by Robert

   Matthews, for the benefit of Maria Matthews [DE 464 at p. 17, ¶ 62], KK-PB has not alleged,


   9
    The allegations in paragraph 65 of the Second Amended Crossclaims against Maria Matthews are contained in
   paragraph 52 of the First Amended Crossclaims against Maria Matthews [DE 413].


                                                         8
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 9 of 15



   other than in conclusory fashion, that Maria Matthews had any knowledge of, or participated in

   that alleged unlawful act. See In re Chiquita Brands Int’l, Inc., 690 F. Supp.2d at 1311 (a

   complaint may justifiably be dismissed because of the conclusory, vague, and general nature of

   the allegations of conspiracy). Nor does Exhibit C to the Second Amended Crossclaim, a one

   page printout listing transactions in Evans’s trust account, support a claim for civil conspiracy

   against Maria Matthews. None of the transactions list her as a recipient. Even if she had

   received any of the funds, the receipt of funds from an account, alone, is not sufficient to support

   a claim for civil conspiracy. See TIC Park Centre 9, LLC v. Cabot, 2018 WL 4828436, at *3-4

   (S.D. Fla. August 31, 2018)(dismissing multiple claims against co-defendant based on alleged

   fraud, including aiding and abetting fraud and civil conspiracy; allegations did not demonstrate

   that co-defendant had any opportunity to commit fraud, failed to provide sufficient evidence that

   co-defendant had any control, other than nominal control, over the entities at the center of the

   alleged fraud, or that co-defendant had knowledge of the alleged fraud; receipt of monies from

   an account connected to alleged fraud did not establish that co-defendant knew that a fraud was

   being perpetrated). Nor does the plea agreement that Maria Matthews entered into with the

   United States in April regarding a claim for tax evasion for failing to pay an outstanding tax

   liability with proceeds from a loan secured by a residential property in Connecticut have

   anything to do with the allegations here – that Maria Matthews allegedly knowingly aided and

   abetted and conspired to defraud KK-PB. For all of those reasons, the crossclaim for civil

   conspiracy should be dismissed with prejudice.

   C.     KK-PB fails to state a claim for aiding and
          abetting fraud against Maria Matthews (Count V).

           “Florida courts have presumed that a tort claim for aiding and abetting fraud has three

   elements: (1) the existence of an underlying fraud; (2) that the defendant had knowledge of the


                                                    9
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 10 of 15



    fraud; and (3) that the defendant provided substantial assistance to advance the commission of

    the fraud.” Freeman v. JPMorgan Chase Bank N.A., 675 F.App’x 926, 934 (11th Cir. 2017)

    citing ZP No. 54 Ltd. P’Ship v. Fid. & Deposit Co. of Md., 917 So.2d 368, 371-72 (Fla. 5th DCA

    2005). “Substantial assistance occurs when a defendant affirmatively assists, helps conceal, or

    fails to act when required to do so, thereby enabling the breach to occur.” Id.

            The Court dismissed KK-PB’s original crossclaim against Maria Matthews for aiding and

    abetting fraud for failing to provide adequate details regarding the element of knowledge or

    substantial assistance, stating that the allegations contained in the original crossclaims were a

    textbook example of a formulaic, conclusory allegation. [DE 409] at 6.

            The Court dismissed KK-PB’s amended cross claim for civil conspiracy and aiding and

    abetting fraud because “they suffer from the same pleading infirmities as the prior pleading;

    namely, the failure to plead with particularity as required by Rule 9(b) of the Federal Rules of

    Civil Procedure.” DE 449 at 3-4.

            In the Second Amended crossclaim for aiding and abetting fraud against Maria

    Matthews, the only additions KK-PB makes to the allegations in its First Amended Crossclaim

    for aiding and abetting fraud against Maria Matthews are the following allegations, shown in

    bold italics:

                                                 Count V
                             Aiding and Abetting fraud against Maria Matthews

            66.10   KK-PB incorporates by reference and realleges paragraphs 1-37 above.

            67.11 The matters alleged in paragraphs 1-24 and specifically the Indictment and
            SEC complaint, and Robert Matthews’ deposition testimony, establish that


    10
       The allegations in paragraph 66 of the Second Amended Crossclaims against Maria Matthews are contained in
    paragraph 53 of the First Amended Crossclaims against Maria Matthews [DE 413].
    11
       The allegations in paragraph 67 of the First Second Crossclaims against Maria Matthews are contained in
    paragraph 54 of the First Amended Crossclaims against Maria Matthews [DE 413].

                                                        10
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 11 of 15



             Robert V. Matthews, acting on behalf and at the direction of Maria Matthews12,
             the beneficial owner of the Palm House Hotel Member Units, committed a fraud
             on KK-PB.

             68.13 On information and belief, Maria S. Matthews, as beneficial owner of the
             Member Units of the Palm House, had knowledge of and aided and induced, for
             her financial benefit, the fraud perpetrated by Robert V. Matthews on KK-PB as
             the beneficiary of the funds distributed from the Evans Trust Account, Exhibit C,
             in the amounts and on the dates set forth therein.

             69.14 On information and belief, Maria S. Matthews as beneficial owner of the
             Member Units of Palm House who personally and financially benefited from the
             fraud perpetrated by Robert V. Matthews by Maria Matthews, the beneficial
             owner of the Palm House Hotel Member Units and the beneficial owner of the
             Vessel, the Alibi. Further, Maria S. Matthews received the continued use and
             enjoyment of the Matthews’ Casa Bendita, Palm Beach mansion, subject to the
             Deutsch Bank loan, which was paid on from the Evans Trust Account, Exhibit C,
             which Robert V. Matthews used funds to take the mansion out of foreclosure and
             the funds should have been used to pay down the Note.

             70.15 On information and belief, Maria S. Matthews, as the beneficial owner of
             the Palm House Hotel Member Units, helped, aided and assisted Robert V.
             Matthews, commencing from the date of the August 30, 2013 Closing at Evans’
             offices, in perpetrating the fraud on KK-PB and took and concealed the money
             taken from the Evans Trust Account, in the amounts and on the dates set forth
             therein, for her own personal benefit.

             71.16 On information and belief, the funds, as set forth in Exhibit C, listing the
             date, amount and recipient, which Robert V. Matthews used to purchase the Alibi
             for Maria Matthews and retrieve his Case Bendita mansion from foreclosure, were
             funds which should have been used to pay down the Note to KK-PB.

             72.17 As a result of the actions of Maria S. Matthews, as the beneficial owner of
             the Palm House Hotel Member Units, helped, aided and assisted Robert V.

    12
       The allegation that Robert Matthews was acting at the direction of Maria Matthews is simply a conclusory
    allegation made up by KK-PB. Nowhere in the excerpt of the deposition transcript of Robert Matthews that
    paragraph 67 refers to, does Robert Matthews state that he took any of the alleged fraudulent actions at the direction
    of Maria Matthews.
    13
       The allegations in paragraph 68 of the Second Amended Crossclaims against Maria Matthews are contained in
    paragraph 55 of the First Amended Crossclaims against Maria Matthews [DE 413].
    14
       The allegations in paragraph 69 of the Second Amended Crossclaims against Maria Matthews are contained in
    paragraph 56 of the First Amended Crossclaims against Maria Matthews [DE 413].
    15
       The allegations in paragraph 70 of the Second Amended Crossclaims against Maria Matthews are contained in
    paragraph 57 of the First Amended Crossclaims against Maria Matthews [DE 326].
    16
       The allegations in paragraph 71 of the Second Amended Crossclaims against Maria Matthews are contained in
    paragraph 58 of the First Amended Crossclaims against Maria Matthews [DE 413].
    17
       The allegations in paragraph 72 of the Second Amended Crossclaims against Maria Matthews are contained in
    paragraph 59 of the First Amended Crossclaims against Maria Matthews [DE 413].

                                                             11
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 12 of 15



           Matthews to take and divert monies form the Evans Trust account, which were to
           pay the Note, she has caused KK-PB to suffer damages in that the Note went into
           default because funds were paid to the Matthews for their personal use and
           benefit, whereas said funds should have been used to pay on the Note.

           The additional allegations simply add allegations that Maria Matthews was the beneficial

    owner of 99% of Palm House, LLC to the conclusory allegations that the Court has twice

    previously determined were insufficient to state a claim for aiding and abetting fraud. While KK-

    PB alleges that the money that was to be used to pay KK-PB’s Note was allegedly unlawfully

    taken by Robert Matthews, KK-PB has not alleged, other than in conclusory fashion, that Maria

    Matthews knew about the supposed fraud. Nor has KK-PB alleged, with particularity, any

    substantial assistance that Maria Matthews allegedly provided Robert Matthews to advance the

    supposed fraud. As a result, the claim should be dismissed. See TIC Park Centre 9, LLC v.

    Cabot, 2018 WL 4828436, at *3-4 (S.D. Fla. August 31, 2018)(dismissing multiple claims

    against co-defendant based on alleged fraud, including aiding and abetting fraud and civil

    conspiracy; allegations did not demonstrate that co-defendant had any opportunity to commit

    fraud, failed to provide sufficient evidence that co-defendant had any control, other than nominal

    control, over the entities at the center of the alleged fraud, or that co-defendant had knowledge of

    the alleged fraud; receipt of monies from an account connected to alleged fraud did not establish

    that co-defendant knew that a fraud was being perpetrated). Nor does Exhibit C to the First

    Amended Crossclaim, a one-page printout listing transactions in Evans’s trust account, support a

    claim for civil conspiracy against Maria Matthews. None of the transactions list her as a

    recipient. Even if she had received any of the funds, the receipt of funds from an account, alone,

    is not sufficient to support a claim for civil conspiracy. Id. (receipt of monies from an account

    connected to alleged fraud did not establish that co-defendant knew that a fraud was being

    perpetrated).


                                                    12
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 13 of 15



    IV.    CONCLUSION

           For the reasons stated above, KK-PB’s Second Amended Crossclaims against Maria

    Matthews should be dismissed, with prejudice and the Second Amended Crossclaims against

    Robert Matthews should be stricken.

    Dated June 3, 2019

                                                  Respectfully submitted,

                                                  /s/ Christopher Kammerer
                                                  Christopher W. Kammerer
                                                  Florida Bar No.: 0042862
                                                  John F. Mariani
                                                  Florida Bar No. 263524
                                                  KAMMERER MARIANI PLLC
                                                  1601 Forum Place, Suite 500
                                                  West Palm Beach, FL 33401
                                                  Telephone: (561) 990-1591
                                                  Email: jmariani@kammerermariani.com
                                                  Email:ckammerer@kammerermariani.com


                                    CERTIFICATE OF SERVICE

           I hereby certify that on June 3, 2019 I electronically filed the foregoing document with

    the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

    this day on all counsel of record or pro se parties identified on the attached Service List in the

    manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

    or in some other authorized manner for those counsel or parties who are not authorized to

    received electronically Notices of Electronic Filing.



                                                  By:       /s/Christopher Kammerer
                                                            Christopher Kammerer




                                                    13
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 14 of 15



                                              SERVICE LIST

                                    Lan Li, et al. v. Joseph Walsh, et al.
                          United States District Court, Southern District of Florida
                                     Case No. 16-cv-81871-KAM

     Electronic Mail Notice List

 •   Devin Sean Radkay, Esq.
           dradkay@gunster.com
           Attorney for Plaintiffs

 •   David J. George, Esq.
           jcurley@gunster.com
           Attorney for Plaintiffs

 •   Gregory R. Elder, Esq.
           gelderlaw@gmail.com
           Attorney for Leslie Robert Evans and Leslie Robert Evans & Associates, P.A.

 •   Adam T. Rabin, Esq.
          arabin@mccaberabin.com
          Attorney for Gerry Matthews

 •   Robert C. Glass, Esq.
           rglass@mccaberabin.com
           Attorney for Gerry Matthews

 •   Larry A. Zink, Esq.
           zinklaw3711@yahoo.com
           Attorney for KK-PB Financial, LLC

 •   Alaina Fotiu-Wojtowicz, Esq.
            afw@olinlawfirm.com
            Attorney for Ali Herischi and Herischi & Associates, LLC

 •   Henry B. Handler, Esq.
           hbh@whcfla.com
           Attorney for Palm House Hotel LLLP, South Atlantic Regional Center LLC,
           USREDA LLC, Joseph Walsh, Joseph Walsh, Jr., and JJW Consultancy, Ltd.

 •   David K. Friedman, Esq.
           dkf@whcfla.com
           Attorney for Palm House Hotel LLLP, South Atlantic Regional Center LLC,
           USREDA LLC, Joseph Walsh, Joseph Walsh, Jr., and JJW Consultancy, Ltd.



                                                  14
Case 9:16-cv-81871-KAM Document 468 Entered on FLSD Docket 06/03/2019 Page 15 of 15




     U.S. Mail List

 •   Botticelli Advisors LLC
     c/o Leslie Robert Evans, Reg. Agent
     214 Brazilian Avenue, Suite 200
     Palm Beach, FL 33480

 •   David Derrico
     5163 Deerhurst Crescent Circle
     Boca Raton, FL 33486

 •   Nicholas J. Laudano
     638 Shore Drive
     Boynton Beach, FL 33435

 •   J. Marcus Payne
     834 Valley Road
     Glencoe, IL 60022

 •   Eric Erkan Nur
     6242 N. State Road 7, Unit 207
     Coconut Creek, FL 33073




                                           15
